Citation Nr: 0507614	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-33 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 27, 2002, 
for the award of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, W.M., D.M, and T.M.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to 
September 1956.  He died in March 1990.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO awarded death pension 
benefits effective March 27, 2002.  Jurisdiction of the case 
was subsequently transferred to the Atlanta, Georgia, RO.  In 
December 2004, the appellant and her family members testified 
via videoconference transmission before C.W. Symanski, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b), and who is the Veterans 
Law Judge responsible for making a final determination in 
this case.


FINDINGS OF FACT

The appellant first filed a claim for death pension benefits 
on March 27, 2002; there are no communications prior to this 
time which may be considered a formal or informal claim.




CONCLUSION OF LAW

Entitlement to an effective date earlier than March 27, 2002 
for the award of death pension benefits is not established.  
38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400(c)(3)(ii) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in March 1990.  In April 1990, the appellant 
filed an Application for Burial Benefits with the St. 
Petersburg, Florida, RO, by means of a VA Form 21-530.  Later 
that month, the RO informed the appellant that she had been 
awarded an allowance for plot or internment expenses based 
upon the veteran's non-service connected death.  She was also 
advised that her application for burial benefits had been 
denied as the veteran was not in receipt of VA pension or 
compensation benefits at the time of his death; he did not 
have a claim for pension or compensation pending at the time 
of his death; and/or he was not hospitalized by VA or 
traveling at government expense at the time of his death.

On March 27, 2002, the appellant filed an Application for 
Compensation or Pension (VA Form 21-534) seeking entitlement 
to death pension benefits.  In the remarks section, she 
stated as follows:

"VA Office in Ft. Pierce, FL at Civic Center 
on Virginia Ave.  Refused to Allow me to fill 
out an Application for benefits in March of 
1990.
Main Office:
Veterans Affairs Dept. St. Petersburg, FL. 
Sent application to apply."

In support of her claim, the appellant submitted written 
statements from family members W.M., T.M., and G.M., which 
all stated as follows:

"I am writing this on the behalf of [the 
appellant].  I was with her at the time in 
1990 when she went to the Ft. Pierce 
Veterans Service Office and wanted to apply 
for widow's pension.  She was told she was 
not allowed to apply.  She had no income and 
raising two children on her own along with 
being disabled.

She should have been afforded the 
opportunity to apply back in 1990."

In a decision dated April 2002, the RO awarded the appellant 
death pension benefits with monthly benefit payments 
beginning on April 1, 2002.

The appellant submitted a notice of disagreement (NOD) with 
the effective date of award requesting benefits retroactive 
to the date of her application for burial benefits.  She 
reiterated that the old St. Pierce VA office refused to allow 
her to submit an application for pension benefits on the 
basis that she was not deemed eligible.  She indicated that 
she made two unsuccessful attempts to fill out an 
application.  She later submitted a photocopy of a business 
card from the "St. Lucie County Veterans Service Office" 
located in Fort Pierce, and indicated that the representative 
had been rude and unwilling to help her.

In December 2004, the appellant testified to seeking 
assistance with the State of Florida Veterans' Service with 
regard to VA death benefits eligibility in March 1990.  She 
had been able to obtain some burial benefits, but was 
specifically advised by the Service Representative that she 
was ineligible for death pension benefits.  She had been 
disabled at the time with no household income.  Her family 
members made a second attempt to visit the Service 
Representative on her behalf, but they were also advised of 
her ineligibility for further VA benefits.  Her family 
members, W.M., D.M, and T.M., provided testimony 
corroborating the appellant's statements.  The accredited 
representative argued that the appellant had been entitled to 
pension benefits at the time of the veteran's death, and had 
been prevented from filing a formal claim due to the bad 
advice of the Service Representative.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim ... 
of  ... pension ... shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  The implementing regulation, 
38 C.F.R. § 3.400, states that the effective date will be 
"the first day of the month in which the veteran's death 
occurred if the claim is received within 45 days after the 
date of death; otherwise, the date of receipt of claim."  
38 C.F.R. § 3.400(c)(3)(ii) (2004).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the claimant 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a claimant's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In this case, there is no dispute that the appellant filed an 
application for death pension benefits on March 27, 2002.  
The RO has assigned the effective date of award effective to 
this filing.  The appellant argues for an earlier effective 
date of award based on the premise that, although she was 
eligible for death pension benefits in March 1990, she had 
been prevented from filing an application by a State of 
Florida Veteran Service Representative.  The Board has 
carefully reviewed the documents of record prior to the March 
27, 2002, date of award and finds, as a matter of law, that 
the appellant had not filed an earlier claim for death 
pension benefits.  

The evidence of record prior to March 27, 2002, consists 
solely of a VA Form 21-530 (Application for Burial Benefits) 
filed in April 1990.  This application and all associated 
documents submitted did not reflect an intent by the claimant 
to file a claim for death pension benefits nor, even after a 
sympathetic reading of the materials, give rise to any 
suggestion that she was entitled to such benefits.  The VA 
Form 21-530 did not, in and of itself, serve as an 
application for death pension benefits.  See generally 
38 U.S.C.A. § 5101(b)(1) (West 2002)(an application for 
dependency and indemnity compensation shall also be construed 
as an application for death pension benefits).  The appellant 
alleges being prevented from filing an application by a State 
of Florida service representative.  The Board finds no 
statutory, regulatory or case law exception to section 
5110(a) wherein mistaken advice by a non-VA service 
representative could override the requirement of a written 
application for benefits.  As a matter of law, the Board 
finds that there is no document prior to March 27, 2002, 
which can reasonably be construed as constituting either a 
formal or informal claim for death pension benefits.

The Board finally notes that the provisions of the Veteran's 
Claims Assistance Act of 2000 (VCAA) may be potentially 
applicable to the claim on appeal.  In pertinent part, this 
law defines VA's notice and duty to assist requirements in 
the development of certain claims for benefits.  See 
38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 2002).  This 
case involves a matter of law based upon a retroactive review 
of the documents of record prior to the effective date of 
award assigned.  The only evidence in dispute is whether the 
appellant was prevented from filing an earlier application 
for benefits due to bad advice from a State of Florida 
Veteran Service Representative.  The Board assumes, for 
purposes of this decision, that the appellant's allegations 
are true but finds that there is no provision of law allowing 
her entitlement to an earlier effective date of award on this 
basis.  In such a situation, the provisions of the VCAA have 
no applicability.  VAOPGCPREC 5-2004 (June 23, 2004) (VA is 
not required to apply the VCAA notice and duty to assist 
provisions where that claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed 
benefit).


ORDER

The claim of entitlement to an effective date earlier than 
March 27, 2002, for the award of death pension benefits is 
denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


